PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/651,272
Filing Date: June 11, 2015
Appellant(s): Brooks, Brian



__________________
Eric E. Silverman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Regarding claim 1, Brooks discloses a computer-implemented system having one or more processors for facilitating automatic optimization of animated content to be displayed on an electronically addressable display (paragraph [0011]: The processor is configured to facilitate development of content for presentation on the display in compliance with the design rules or models; paragraph [0062]: The individual content elements can include specific text messages, static images, animations, movie clips), the system comprising: 
a content generation module (fig. 12 step 602) implemented on the one or more processors and operative to generate an animated content configuration in accordance with a set of rules on content generation, the animated content configuration comprising a plurality of content elements, an initial configuration and a transition, the animated content configuration designed with a particular optimization objective (paragraph [0102]: content may be developed and distributed 602 in conformance with cognitive and vision sciences rules or models; paragraph [0057]: The template includes formatting constraints and/or rules that are applied in the development of an audiovisual 
wherein the optimization objective relates to influencing particular behaviors (paragraph [0102]: A true experiment may be performed 604 to improve or optimize presentation effectiveness of the content… such as a goal of increasing sales of a particular product. Independent variables may be identified 608, such as parameters associated with one or more CVS models (e.g., text readability, visual attention and/or memory parameters)); 
a content evaluation module (fig. 12 step 604) implemented on the one or more processors and operative to evaluate content performance on reaching the particular optimization objective based on data acquired when a piece of animated content assembled from the animated content configuration is displayed (paragraph [0102]: A true experiment may be performed 604 to improve or optimize presentation effectiveness of the content… Independent variables may be identified 608, such as parameters associated with one or more CVS models (e.g., text readability, visual attention and/or memory parameters));
a rule management module (fig. 12 step 610) implemented on the one or more processors and operative to amend the set of rules based on the evaluated content 
wherein the initial configuration comprises the plurality of content elements and one or more relationships among the plurality of content elements (paragraph [0057]: The template includes formatting constraints and/or rules that are applied in the development of an audiovisual program to be presented. For example, the template may include rules associated with the portions of the screen used for certain types of content, what type of content can be played in each segment, and in what sequence, font size, orientation, and/or other constraints or rules applicable to the display of the program; paragraph [0062]: The individual content elements can include specific text messages, static images, animations, movie clips, sound bites, etc).
Brooks discloses all the features with respect to claim 1 as outlined above. However, Brooks fails to disclose rendering animated content, and the transition defines image transformations of one of the plurality of content elements, wherein an image transformation comprises a change over time of a categorical relationship between the content element and another content element, and wherein the categorical relationship 
David disclose rendering animated content (paragraph [0053]: The compositor 218 manages the composing, animating and rendering of the scene, which is then provided to the graphics subsystem 222) and amending the set of rules (paragraph [0063]: The media instruction blocks within each compositable object may be added, replaced or updated independently of one another… In addition to controlling location and extent, a compositable object may impose other rules, including clip region, hit region, transform, opacity, and compositing rules on its constituent media instruction blocks; paragraph [0061]: Media instruction blocks live inside of compositable objects, (described below), and contain rendering instructions and references to resources).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Brooks’ to render animation as taught by David, to output complex graphics in an efficient manner.
Brooks as modified by David discloses all the features with respect to claim 1 as outlined above. However, Brooks as modified by David fails to disclose the transition defines image transformations of one of the plurality of content elements, wherein an image transformation comprises a change over time of a categorical relationship between the content element and another content element, and wherein the categorical relationship includes at least one of a positional relationship, an orientation relationship, a color relationship, a depth relationship, and a size relationship explicitly.
Cheng discloses the transition defines image transformations of one of the plurality of content elements, wherein an image transformation comprises a change 
Therefore, it would be obvious for one of ordinary skill in the art at the time of the invention was made to modify Brooks and David’s to defines changes over time during transition as taught by Cheng, to enable interaction between the computer generated graphics and the background to generate better presentation.

NEW GROUNDS OF REJECTION
None.

 (2) Response to Argument
A. the Appellant argues on pages 4 of the Brief:
In the final Office Action dated October 8, 2019, the Examiner states that Brooks does not disclose amending the set of rules (see, page 4). However, in the Advisory Action dated January 22, 2020, the Examiner now contends that Brooks teaches these 
the cited portion of David teaches that “a compositable object may impose other rules.” However, there is no mention of amending a current set of rules, as claimed. David’s addition of “other rules” fails to correspond to the claimed rule management module operative to amend a set of current rules based on evaluated content performance.

The Appellant’s argument is not persuasive. Brooks discloses amending the set of rules based on the evaluated content performance (paragraph [0050]: FIG. 4B have been changed in accordance with design rules/models developed from principles of cognitive and vision sciences. Aspects of the content elements other than, or in addition to, location and size relative to the display 40 may be modified as well; paragraph [0062]: the rules for how those elements can be combined, and the parameters on which the content elements can be manipulated during the content creation process; paragraph [0102]: content may be modified 612 on a display-by-display basis, based on improved or optimized parameters for each display. The modified content may be presented 614 on each of the displays in a manner optimized for each display). Design explicitly.
David discloses amending set of rules explicitly (paragraph [0063]: The media instruction blocks within each compositable object may be added, replaced or updated independently of one another… In addition to controlling location and extent, a compositable object may impose other rules, including clip region, hit region, transform, opacity, and compositing rules on its constituent media instruction blocks; paragraph [0061]: Media instruction blocks live inside of compositable objects, (described below), and contain rendering instructions and references to resources). Replacing or updating instruction are amending rules, and “transform” is for amending contents based on current rule change. 

B. the Appellant argues on pages 5-6 of the Brief:
The Final Rejection concludes that Brooks and David would be modified according to Cheng “to enable interaction between the computer generated graphics and the background to generate [a] better presentation” during Brooks’ “changes over time during transition[s].” This rationale is illogical, and so must be based solely on improper hindsight.


The Appellant’s argument is not persuasive. Brooks’ paragraph [0004] recites “The content elements may include graphics, text, video clips, still images, audio clips or web pages”. Brooks’ video clips are not static therefore can change over time. Brooks further mentions display 40 may be modified as well, such as… foreground and background colors (paragraph [0050]) and background luminance for enhancing contrast (paragraph [0086]). 
Cheng is trying to provide a more realistic presentation to user by allowing computer graphics to interact with background in a natural way (paragraph [0005]), paragraph [0002] recites “use a photograph of an actual location as a background”. Brooks is for generating content for displays, such as advertising, the video will includes both graphics and the background. By combining with Cheng’s, the content can be enhanced and more eye-catching with background interaction. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR Brooks, David and Cheng are pertinent art and are proper to be combined, the motivation for combining is in the knowledge generally available to one of ordinary skill in the art.

Regarding argument about claim 3, 5, 8 on page 6-7, all arguments are same as argument A and B for claim 1.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Yi Yang/
Examiner, Art Unit 2616

/DEVONA E FAULK/Supervisory Patent Examiner, Art Unit 2616          

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.